El Juez Asociado Sb. del Tobo,
emitió la opinión del tribunal.
*358Elias López de Victoria estableció en la corte de distrito de San Juan, Sección Primera, nna demanda sobre reivin-dicación de fincas rústicas y daños y perjuicios. En ella alegó que era dueño de cierta finca de seis cuerdas, sobre la cual existían varias construcciones; que la adquirió por compra, hallándose su título inscrito en el registro de la propiedad; que el 10 de septiembre de 1915 fué desposeído 'de ella por el márshal del distrito que actuó en cumplimiento de un mandamiento para la ejecución de la sentencia dictada en cierto pleito en el cual el demandante no fué parte, y que el demandado ha recolectado los frutos de la finca, causando daños al demandante por valor de seiscientos pesos.
El demandado contestó alegando que en la fecha en que el demandante dice que compró la finca, estaba ya anotada en el registro la demanda del demandado contra José Pagán y, además, que el demandante y su vendedor se hallaban pre-sentes cuando el demandado compró a José Pagán la mitad de la finca cuya entrega se le hizo por el márshal.
En el acto del juicio se practicó una amplia prueba docu-mental y testifical y la corte de distrito finalmente dictó sen-tencia declarando sin lugar las pretensiones del demandante. Y contra esa sentencia interpuso el demandante el presente recurso de apelación.
Tanto el demandante como el demandado tienen títulos de propiedad sobre la finca en cuestión. Se trata, pues, de un conflicto de títulos, y la misión del tribunal consiste en resolver cuál de ellos es el mejor.
A consecuencia de cierto pleito, Prank Antonsanti ,y su esposa adquirieron la propiedad de una finca rústica situada en Loíza, compuesta de unas noventa cuerdas.
Esa finca estaba poseída en diferentes porciones por va-rias personas que alegaban ser dueños de ellas. Ante lá au-toridad de la sentencia tuvieron que rendirse los poseedores y trataron entonces de comprar a Antonsanti. Este no quiso vender sino a uno solo, llegándose finalmente al acuerdo de que el título se otorgara a favor de José Pagán.
*359No liay conflicto en la prueba con respecto al hecho de qne Pagán compró para él y para Calzada. Este hecho no sólo aparece claro de este pleito sino qne quedó esclarecido y fijado por otro en el cual se ordenó la entrega a Calzada de la parte de la finca qne le correspondía con arreglo a cierto deslinde practicado por un ingeniero. El conflicto de la prueba surge cuando se trata de los derechos de López de Victoria. Hay prueba qne sostiene qne Calzada estuvo con-forme en qne se entregaran a Ernesto López de Victoria las seis cnerdas de referencia, qne se hallan situadas dentro de la porción de la finca que le corresponde, y hay prueba qne sostiene que si bien al principio Ernesto López de Victoria trató de participar en la compra, desistió finalmente de ello, quedando claramente enterado, así como su hijo el deman-dante Elias López de Victoria, dél contrato celebrado entre Pagan y Calzada. El juez sentenciador decidió el conflicto, rectamente, a nuestro juicio, en favor de Calzada. Además cuando Ernesto López de Victoria aparece comprando a Pa-gán las seis cuerdas y cuando luego las vende a su hijo Elias, ya estaba anotada en el registro la demanda de Calzada re-clamando da entrega de la porción que le correspondía, dentro de la cual, como hemos visto, estaban comprendidas las dichas seis cuerdas.
El apelante en su alegato señala la comisión de diez erro-res que pueden considerarse en cuatro grupos.
1. Se alega que no constando anotada la demanda de Cal-zada contra Pagán en la inscripción de la finca de seis cuer-das adquirida por el demandante Elias López de Victoria, erró la corte al concluir que el dicho Elias López de Victoria por el registro tuvo noticia del derecho de Calzada.
La finca que adquirió Pagán para Calzada y para él se inscribió en el registro a nombre de Pagán. Pagán se negó a cumplir lo pactado otorgando a Calzada escritura de venta de la mitad de dicha finca y fué demandado por Calzada. *360Lá demanda de Calzada se anotó en el registro el 30 de sep-tiembre de 1912. Así las cosas, Pagán el 9 de diciembre de 1912, o sea despnés de la anotación de la demanda de Calzada, segregó de la finca la porción de seis cnerdas de que se trata y - las vendió a Ernesto López. La porción segregada se convirtió en finca principal y como tal se inscribió en el re-gistro. Entonces Ernesto López vendió la finca de seis cnerdas a sn hijo el demandante Elias y éste inscribió sn título también en el registro.
A nuestro juicio es evidente que la porción segregada, no obstante haberse inscrito como finca independiente, con-tinuó dentro del registro sujeta a las resultas de la anotación hecha a favor de Calzada y por tanto que no erró la corte sentenciadora al concluir que no sólo Ernesto López, sino su' comprador Elias, estaban informados claramente por el registro de la reclamación de Calzada. Véase la decisión de esta Corte Suprema en el caso de G. Martínes y Compañía v. Roig, 23 D. P. R. 461, 471.
2. Se alega de igual modo que la corte de distrito erró al apreciar la prueba con respecto al conocimiento que tuvo el demandante fuera del registro del derecho de Calzada. Ya hemos dicho que la evidencia es contradictoria y que el con-flicto fué resuelto rectamente a nuestro juicio por la corte sentenciadora en favor del demandado. Y nada más tene-mos que agregar.
3. Se sostiene que el título de Calzada es nulo porque fué otorgado por el marshal a nombre de Pagán y no de Pa-gán y su esposa, como debió haberlo sido ya que Pagán era casado y la finca correspondía no a Pagán exclusivamente sino a la sociedad de gananciales que tenía constituida con su esposa.
.. En primer lugar no es la esposa de Pagán la que suscita esta cuestión y en segundo lugar si se penetra en el fondo del asunto — como tuvo ocasión de penetrar la corte de dis-trito que dictó la sentencia en cumplimiento de la cual el *361mársfial otorgó la escritura a que se refiere el apelante — es necesario concluir qne Pag’án debía vender a Calzada para cumplir nna mera formalidad) pero qne Calzada adquirió y pagó sn mitad en el momento mismo en qne Antonsanti-apa-rece vendiendo a Pagan. En realidad de verdad Pagan fné simplemente nn dneño nominal de la porción de la finca— desde nn principio conocida y separada por el mntno acnerdo de Calzada y Pagan — qne correspondía a Calzada y qne le fné finalmente entregada por orden de nna corte de justicia.
4. Los otros errores referentes a la identificación de la finca y la prueba de los daños y perjuicios, carecen de im-portancia en atención al juicio que del caso fiemos formado y qne dejamos expuesto.
Debe confirmarse la sentencia recurrida.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-cidos Wolf y Hutchison.
El Juez Asociado Sr. Aldrey no intervino en la resolu-ción de este caso.